NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1164
                                       ___________

                DEPARTMENT OF FINANCE OF SUSSEX COUNTY,
                   a Political Subdivision of the State of Delaware

                                             v.

                  CLIFFORD E. POLK HEIRS; JOANN CARROLL;
                EULALIA DERRICKSON; CORINE HOLLANWORTH

                            *GEORGE K. TRAMMELL, III,
                                                Appellant
                             *(Pursuant to Fed. R. App. P. 12(a))
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of Delaware
                        (D. Del. Civil Action No. 1:17-cv-01448)
                          District Judge: Richard G. Andrews
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 5, 2018

            Before: VANASKIE, COWEN and NYGAARD, Circuit Judges

                               (Opinion filed: June 6, 2018)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant George Trammell appeals the District Court’s remand of a case

which was removed from Delaware state court. In October 2017, Trammell

unsuccessfully sought to intervene in a state court monition action in which he claimed to

have an interest in a property that was later sold to recover unpaid real estate taxes. After

his request to intervene was denied, Trammell filed a notice of removal in the District

Court. The District Court remanded the case sua sponte, concluding that it lacked subject

matter jurisdiction because Trammell was not a party to the underlying suit and thus he

was not a “defendant” who could remove the case pursuant to 28 U.S.C. § 1441(a). See

28 U.S.C. § 1447(c); Conner v. Salzinger, 457 F.2d 1241, 1243 (3d Cir. 1972).

Trammell’s subsequent motion for reconsideration was denied, and he appealed.

       We lack jurisdiction to review the District Court’s remand order. 1 See 28 U.S.C. §

1447(d) (“An order remanding a case to the State court from which it was removed is not

reviewable on appeal or otherwise.”); see also Davis v. Glanton, 107 F.3d 1044, 1047 (3d

Cir. 1997). We similarly lack jurisdiction to review the District Court’s order denying

reconsideration of its remand order. See Agostini v. Piper Aircraft Corp., 729 F.3d 350,

355 (3d Cir. 2013).




1
  To the extent that Trammell invoked 42 U.S.C. § 1443 in his notice of removal,
although this Court has jurisdiction to review “an order remanding a case to the State
court from which it was removed pursuant to section . . . 1443,” see 28 U.S.C. § 1447(d),
that provision is plainly inapplicable here, as it too can only be the basis for removal by a
“defendant,” unlike Trammell. Further, Trammell appears to lack standing to pursue
removal of a case to which he is not a party, which is another jurisdictional prerequisite
to pursuing the appeal. See Wheeler v. Travelers Ins. Co., 22 F.3d 534, 537-39 (3d Cir.
1994).

                                              2